Citation Nr: 0511481	
Decision Date: 04/22/05    Archive Date: 05/03/05

DOCKET NO.  03-28 870A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for cardiomyopathy, 
asserted as secondary to PTSD.

3.  Entitlement to service connection for hypertension, 
asserted as secondary to PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to October 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, that denied the veteran's 
claims of entitlement to service connection for PTSD, 
cardiomyopathy and hypertension.  The veteran perfected a 
timely appeal of these determinations to the Board.

The veteran relocated during the course of this appeal, and 
his claims folder was transferred from the Winston-Salem, 
North Carolina, RO to the Pittsburgh, Pennsylvania, RO, and 
eventually, to the Detroit, Michigan, RO.

In a March 2003 statement, the veteran requested the 
opportunity to testify at a hearing, and in his October 2003 
Substantive Appeal, he clarified that he wished to testify 
before a Veterans Law Judge at the local RO office.  In a 
signed November 2004 statement, however, the veteran 
indicated that he no longer wished to testify at a hearing, 
and that he instead wanted his appeal sent to the Board.  
Under the circumstances, the Board concludes that the 
veteran's request for a Board hearing has been withdrawn.  
See 38 C.F.R. § 20.704 (2004).

The issues of entitlement to service connection for 
cardiomyopathy and hypertension are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The medical evidence indicates that the veteran has PTSD as a 
result of a corroborated in-service personal assault.


CONCLUSION OF LAW

PTSD was incurred during service.  38 U.S.C.A. §§ 1110, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  The 
Board has considered this new legislation but finds that, 
given the favorable action taken below, no further assistance 
is required.

Background and Analysis

The veteran asserts that service connection is warranted for 
PTSD on the basis that he suffers from this disability due to 
in-service sexual assaults.  In this regard, the Board 
observes that in numerous statements and during the course of 
seeking treatment for PTSD, the veteran has repeatedly 
reiterated the occurrence of these stressors.

The service medical and personnel records show that the 
veteran was seen for on numerous occasions for treatment of 
psychiatric problems and was recommended for discharge due to 
the disability.  In addition, as the RO noted, these records 
indicate that the veteran attempted to commit suicide during 
service.  Further, as his representative emphasizes, these 
documents also reflect that he had several periods during 
which he was AWOL (absence without official leave) during 
much of October through December 1972, which is shortly 
subsequent to the reported August 1972 incidents.  

As a preliminary matter, the Board notes that the record 
reflects that the veteran has been diagnosed as having PTSD 
on numerous occasions.  As such, the Board will focus on the 
evidence that relates to whether he has this disability due 
to his reported in-service personal assaults, and whether 
there is evidence that corroborates the occurrence of these 
reported in-service stressors.  See Gonzalez v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 
14 Vet. App. 122, 128-30 (2000).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In determining 
whether service connection is warranted for a disability, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

In June 1999, revised regulations concerning PTSD were 
published in the Federal Register which reflected the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Cohen v. Brown, 10 Vet. App. 128 (1997).  
The changes to 38 C.F.R. § 3.304(f) were made effective the 
date of the Cohen decision.  Service connection for PTSD 
requires (1) medical evidence establishing a diagnosis of the 
condition in accordance with the provisions of 38 C.F.R. 
§ 4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f); Cohen.

Further, with respect to personal assaults, 38 C.F.R. 
§ 3.304(f) was amended in March 2002, as follows:

(3) If a post-traumatic stress disorder 
claim is based on in-service personal 
assault, evidence from sources other than 
the veteran's service records may 
corroborate the veteran's account of the 
stressor incident.  Examples of such 
evidence include, but are not limited to:  
records from law enforcement authorities, 
rape crisis centers, mental health 
counseling centers, hospitals, or 
physicians; pregnancy tests or tests for 
sexually transmitted diseases; and 
statements from family members, 
roommates, fellow service members, or 
clergy.  Evidence of behavior changes 
following the claimed assault is one type 
of relevant evidence that may be found in 
these sources.  Examples of behavior 
changes that may constitute credible 
evidence of the stressor include, but are 
not limited to:  a request for a transfer 
to another military duty assignment; 
deterioration in work performance; 
substance abuse; episodes of depression, 
panic attacks, or anxiety without an 
identifiable cause; or unexplained 
economic or social behavior changes.  VA 
will not deny a post-traumatic stress 
disorder claim that is based on in-
service personal assault without first 
advising the claimant that evidence from 
sources other than the veteran's service 
records or evidence of behavior changes 
may constitute credible supporting 
evidence of the stressor and allowing him 
or her the opportunity to furnish this 
type of evidence or advise VA of 
potential sources of such evidence.  VA 
may submit any evidence that it receives 
to an appropriate medical or mental 
health professional for an opinion as to 
whether it indicates that a personal 
assault occurred.

In addition, in adjudicating a claim, the Board is charged 
with the duty to assess the credibility and weight given to 
evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson 
v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit), citing its decision in Madden, recognized that that 
Board had inherent fact-finding ability.  Id. at 1076; see 
also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared 
that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  

As noted above, the record is replete with evidence showing 
that the veteran has been diagnosed as having PTSD, and thus 
this case turns on whether he has the condition due to a 
corroborated in-service stressor, i.e., his reported sexual 
assaults.

A pertinent survey of the medical evidence shows that a VA 
hospitalization report indicates that, while hospitalized 
from September to October 1980, the veteran stated that he 
went AWOL following an episode in the barracks when several 
drunken servicemen sexually assaulted him.  A private October 
1980 hospitalization report from Yakima Valley Memorial 
Hospital shows that the veteran was treated there on an 
inpatient basis for three weeks and that he reported that he 
was sexually abused by other males during service; he stated 
that, as a result, he went AWOL on several occasions.  
Further, in a January 1982 report from Western Montana 
Regional Community Mental Health Center, the psychologist 
noted that he veteran indicated that he was sexually 
assaulted during service and that he went AWOL as a result.

A June 2001 psychiatric evaluation by the Pennsylvania Bureau 
of Disability Determinations, which was conducted in 
conjunction for his claim for disability benefits from the 
Social Security Administration (SSA), reflects that he 
reported being sexually assaulted during service; the 
examiner diagnosed the veteran as having PTSD.  In addition, 
a June 2002 VA outpatient treatment entry reflects that a 
staff psychiatrist at the Salisbury, North Carolina, VA 
Medical Center diagnosed the veteran as having PTSD due to 
the military sexual assault.  Further, a December 2002 VA 
hospitalization report states that the veteran reiterated a 
history of being sexually abused during service, and the 
psychiatrist diagnosed him as having PTSD due to the military 
sexual assault.  Similarly, another VA examiner diagnosed the 
veteran as having PTSD due to in-service sexual assaults.

The veteran filed a claim of service connection for PTSD in 
September 2001, and in denying this claim, the RO 
acknowledged the above post-service medical evidence, as well 
as the evidence of his suicide attempts during service, but 
concluded that service connection was not warranted because 
there was no evidence showing that the claimed sexual 
assaults occurred.  

In this regard, the Board notes that the Court has repeatedly 
declared that corroboration of every detail of a claimed 
stressor is not required, and that it is sufficient if there 
is credible evidence showing that a claimed stressor did, in 
fact, occur.  See Pentecost v. Principi, 16 Vet. App. 124, 
128-29 (2002); Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).

Here, the Board notes that at virtually every opportunity, 
when presenting for treatment or when evaluated for SSA 
purposes, the veteran reported having a history of in-service 
sexual assaults.  In this regard, the Board finds it 
significant that although the veteran did not file a claim of 
service connection for PTSD until September 2001, for more 
than two decades prior to that time, he was relating this 
history for treatment purposes, i.e., many years before it 
became the basis of a claim.  This enhances its credibility.  
Further, the Board notes that the onset or etiology of the 
veteran's psychiatric disability is completely immaterial to 
whether he received disability benefits from the SSA, and 
that too enhances the credibility of his account.  

In addition, pursuant to 38 C.F.R. § 3.304(f), as Disabled 
American Veterans has pointed out, the evidence shows that 
following the reported in-service assaults, the veteran was 
AWOL, i.e., the evidence reflects a change in his behavior 
and a deterioration in his work performance.  The Board also 
finds it significant that the service records show that he 
attempted to commit suicide and was treated for depression.  
The Board finds that this evidence corroborates the veteran's 
report of the occurrence of the claimed in-service stressor.

Further, in its capacity as a finder-of-fact, the Board finds 
the veteran to be credible, and reiterates that for many 
years he consistently reported a history of in-service sexual 
assaults.  Further, every examiner who has addressed whether 
he has PTSD due to service, both VA and private, has opined 
that the veteran has that condition due to an in-service 
sexual assault.  In light of the foregoing, in the absence of 
any contradictory medical evidence, and with resolution of 
all reasonable doubt in his favor, the Board finds that 
service connection for PTSD is warranted.


ORDER

Service connection for PTSD is granted.


REMAND

Also before the Board are the veteran's claims of service 
connection for cardiomyopathy and hypertension, each asserted 
on the basis that it was secondary to his PTSD.  In light of 
the Board's grant of service connection for PTSD, the Board 
finds that further development and adjudication of these 
claims is necessary, especially because in denying these 
claims the RO cited its determination that service connection 
was not warranted for PTSD.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  After associating with the claims 
folder any outstanding records, the RO 
schedule the veteran for an appropriate 
VA examination to determine the nature, 
extent and etiology of any cardiomyopathy 
and hypertension found to be present.  It 
is imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  All indicated 
testing should be accomplished.  The 
examiner should rule in or exclude 
diagnoses of cardiomyopathy and 
hypertension.  Thereafter the examiner 
must offer an opinion as to whether it is 
at least as likely as not that the 
condition is either related to or had its 
onset during the veteran's period of 
active duty, or developed within one year 
of his discharge from service in October 
1973.  The examiner must also state 
whether it is at least as likely as not 
that either condition was caused or 
aggravated by his service-connected PTSD.  
The examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a legible 
report.

2.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should readjudicate the 
veteran's claims in light of all 
pertinent evidence and legal authority.

3.  The veteran and his representative 
must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


